DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an RCE filed on 05/13/2022. Claims 1-9, 11, and 14 remain pending. Claims 1 and 14 have been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (US 9158980 B1) in view of Rolle et al (US 20180181884 A1), and Kleinau et al (US 20180319400 A1) (Hereinafter referred to as Ferguson, Rolle, and Kleinau respectively)

Regarding Claim 1, Ferguson discloses a method for forecasting a traffic light switching state of a traffic light for an expected passing direction (See at least Ferguson Column 10 lines 32-45 and Figure 4), wherein the traffic light is to be passed by a motor vehicle during a journey (See at least Ferguson Column 10 lines 32-45 and Figure 4), the method comprising: 
defining a triggering event for a predetermined stopping point on a route before the traffic light (See at least Ferguson Column 10 lines 32-45 and Figure 4, the triggering event being the light 404c turning green, the light 404c is interpreted as a predetermined stopping point)…; 
accessing a frequency distribution indicating a respective number of traffic light switching states…for various time intervals elapsed since the triggering event based at least in part on the triggering event and an expected passing direction (See at least Ferguson Column 10 lines 32-45 and Figure 4 , the system uses the relationship between the states of traffic signals, which is interpreted as the frequency distribution, to predict the upcoming traffic signal based on the time interval since the trigger event and direction of travel); 
detecting the triggering event at the predetermined stopping point (See at least Ferguson Column 10 lines 32-45 and Figure 4, the triggering event being the light 404c turning green);… and 
estimating the traffic light switching state for the expected passing direction… on the basis of the frequency distribution (See at least Ferguson Column 10 lines 32-45 and Figure 4, the upcoming traffic light is estimated to turn green after four seconds based on the relationship/frequency distribution).
Even though Ferguson discloses accessing a frequency distribution indicating a respective number of traffic light switching states, Ferguson fails to explicitly disclose that the frequency distribution indicates a number of traffic light switching states… observed in the past and determining an expected time of arrival at the traffic light for the motor vehicle. 
However, Rolle teaches accessing a frequency distribution indicating a respective number of traffic light switching states observed in the past (See at least Rolle Paragraph 0009 for the observed switching states and Paragraph 0012 for past switching states) and determining an expected time of arrival at the traffic light for the motor vehicle (See at least Rolle Paragraph 0013, the vehicle can determine when it will reach the light based on its speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle to have the frequency distribution be based on past observed switching states and to determine an expected time of arrival at the traffic light. The system can use past observed switching states to derive probabilities from a statistical model for future state transitions (See at least Rolle Paragraph 0012). This would allow the system to predict future state transitions by using historical switching data rather than just relying on relationships between traffic lights. Determining an expected time of arrival at a traffic light allows the system to adjust the movement of the vehicle, such as by accelerating or braking, based on the predicted switching state. For example, if a person operating a vehicle knows the traffic light will change from a passing state to a stopping state in 6 seconds, and at the current speed, the vehicle will take at least 7 seconds to reach the light, the vehicle can accelerate allowing it to reach the light sooner when it is still in the passing state (See at least Rolle Paragraph 0013). Thus, the driver of the vehicle can operate the vehicle more effectively. 
Even though Ferguson discloses the traffic light turning green as the trigger event, modified Ferguson fails to explicitly disclose the triggering event including at least one event selected from the group consisting of: the motor vehicle driving off from the stopping point and a motor of the motor vehicle starting at the stopping point; and
controlling an internal combustion engine of a hybrid drive of the motor vehicle and/or a start/stop function of an internal combustion engine and/or an output device for outputting a notification of the switching state of the traffic light to a driver of the motor vehicle based at least in part on the forecast traffic light switching state of the traffic light. 
	However, Kleinau teaches the motor of the motor vehicle starting at the stopping point when the light turns green (See at least Kleinau Paragraph 0059, the engine, which is interpreted as the motor of the motor vehicle, starts when the traffic light switches to green), and 
controlling a start/stop function of an internal combustion engine (See at least Kleinau Paragraph 0059, the engine has a start-stop system that is controlled based on the traffic light; See at least Kleinau Paragraph 0020, the drive engine uses fuel, which is interpreted as an internal combustion engine). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ferguson with Kleinau to have the trigger even include at least one of the motor vehicle driving off from the stopping point and a motor of the motor vehicle starting at the stopping point, and to control a start/stop function of an internal combustion engine. Controlling the start/stop function allows the vehicle to reduce the fuel consumption and emissions (See at least Kleinau Paragraph 0020), which would save money and be better for the environment. By having the trigger event include the motor of the motor vehicle starting at the stopping point, the system would know that the vehicle is going to start moving again, which means the vehicle needs to prepare for how it will deal with the next traffic light. By utilizing the starting of the motor as the trigger event, the vehicle can reduce energy consumption by only predicting the state of the next traffic light when the vehicle is ready to move again after stopping at a stopping point. 

Regarding Claim 2, Ferguson discloses in the event that the route leads over an intersection connecting a number of roads, the passing direction indicates via which possible stopping point of the intersection the motor vehicle reaches the intersection (See at least Ferguson Column 10 lines 6-45 and Figure 4, the vehicle is reaching traffic signal “402” based on the direction of travel) and at which next stopping point the motor vehicle leaves the intersection (See at least Ferguson Column 5 lines 54-62 the next traffic signal can be determined based on the direction of travel).

Regarding Claim 3, Ferguson discloses using a most probable route or a route signaled by a navigation device of the motor vehicle to determine the expected passing direction (See at least Ferguson Column 15 lines 6-14, the GPS, which is interpreted as a navigation device, can be used to determine the driving path of the vehicle, which is interpreted as the passing direction). 

Regarding Claim 5, Ferguson discloses determining a frequency distribution for at least one further stopping point along the route for another triggering event (See at least Ferguson Column 10 lines 14-31 and Figure 4, the traffic signal “402” turning green is interpreted as another triggering event which indicates traffic signal “404a”, which is interpreted as a further stopping point, is green);
Ferguson fails to disclose combining the frequency distributions of each stopping point at which the respective triggering event was detected to forecast the traffic light switching state using the frequency distribution of the last stopping point being used as a basis and any remaining frequency distribution adjusted with a respectively associated time offset, corresponding to a travel time up to the last stopping point. 
However, Rolle teaches this limitation (See at least Rolle Paragraph 0056-0060 and Figures 3A, 3B, 3C, and 4A, each time interval for detecting the switching state is offset by the previous cycles, where the first cycle, t_o0, is the when the vehicle stops at the light. A forecast for the traffic light is made based on the frequency distribution of the stopping point and the previous cycles as shown in the bottom of Figure 4A and Paragraph 0059; See at least Rolle Paragraph 0084-0086 and Figures 7A-7B, the switching states from each respective cycle offset are added which is interpreted as combining the frequency distribution at each respective triggering event, the added frequency distributions are used to forecast the switching state).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle to combine the frequency distributions at each triggering event to forecast the switching state and to use the last stopping point as a time offset. Combining the frequency distributions at each triggering event allows the system to generate a probability using the total state occurrences from the previous triggering events (See at least Rolle Paragraph 0085-0086 and Figure 7B). This would allow the system to generate a more accurate probability of what the switching state of the traffic light is since the forecast is considering all previous events, not just the last triggering event.  Using the last stopping point as an offset allows the system to restart the interval cycle using the latest stopping point. Since the vehicle may remain at the stopping point for a while, offsetting the time interval will allow the system to account for the time that the vehicle spent waiting at the traffic light. This will allow the system to make more accurate predictions because the interval cycles will be offset according to trigger events. 

Regarding Claim 6, Ferguson discloses during a stopping phase at the traffic light, detecting an actual traffic light switching state of the traffic light (See at least Ferguson Column 4 line 48-Column 5 line 7, the vehicle can use sensors to detect that the traffic light is green; See at least Ferguson Column 6 lines 53-67, a vehicle observes a light turn green, which would occur when the traffic signal was in a stopping phase). 
Ferguson fails to disclose updating the frequency distribution, on the basis of the respectively detected actual traffic light switching state and the respective time interval since detecting the triggering event. 
However, Rolle teaches this limitation (See at least Rolle Paragraph 0071 and Fig. 5b, the hmm is updated based on the observed state for the respective sampling time point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle to update the frequency distribution based on the detected traffic light switching state and respective time interval. Since the system relies on using relationships between traffic lights and past switching states (See at least Rolle Paragraph 0012), using the observed states and their respective time intervals to update the frequency distribution would ensure that the probability module is using the most up to date switching state information/relationships. This would increase the accuracy of the probability module by accounting for any changes that may have occurred in the switching states of the traffic lights since the switching state was last observed. 

Regarding Claim 7, Ferguson discloses detecting a current, actual traffic light switching state of the traffic light using a detection device during an approach to the traffic light (See at least Ferguson Column 4 line 48-Column 5 line 7, the vehicle can use sensors to detect the switching state of a traffic light; See at least Ferguson Column 6 lines 53-67, a vehicle observes a light turn green, which is a switching state). 
Ferguson fails to disclose updating the frequency distribution on the basis of the detected actual traffic light switching state
However, Rolle teaches this limitation (See at least Rolle Paragraph 0071 and Fig. 5b, the hmm is updated based on the observed state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle to update the frequency distribution based on the detected traffic light switching state. Since the system relies on using relationships between traffic lights and past switching states (See at least Rolle Paragraph 0012), using the observed states to update the frequency distribution would ensure that the probability module is using the most up to date switching state information/relationships. This would increase the accuracy of the probability module by accounting for any changes that may have occurred in the switching states of the traffic lights since the switching state was last observed. 

Regarding Claim 8, Ferguson discloses receiving a respective actual traffic light switching state from at least one further motor vehicle (See at least Ferguson Column 6 lines 53-67 and column 8 lines 5-18, another vehicle observes a light turn green and can transmit the switching state observed to the vehicle using a wireless transmitter or transceiver)
Ferguson fails to disclose updating the frequency distribution on the basis of the received data. 
However, Rolle teaches this limitation (See at least Rolle Paragraph 0071 and Fig. 5b, the hmm is updated based on the observed state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle to update the frequency distribution based on the received data. Since the system relies on using relationships between traffic lights and past switching states (See at least Rolle Paragraph 0012), using the observed states to update the frequency distribution would ensure that the probability module is using the most up to date switching state information/relationships. This would increase the accuracy of the probability module by accounting for any changes that may have occurred in the switching states of the traffic lights since the switching state was last observed.

Regarding Claim 9, Ferguson discloses selecting the frequency distribution from a number of frequency distributions, based at least in part on the date and/or the time of day and/or traffic density indications (See at least Ferguson Column 7 lines 1-23, the relationships between traffic signals can be determined based on time of day, date, and traffic conditions).

Regarding Claim 11, Ferguson discloses providing a stopping position at a traffic light as a stopping point (See at least Ferguson Column 10 lines 32-45 and Figure 4, the traffic signal 404c turns green, meaning it was red which is a stopping point) and 
wherein the triggering event represents driving off at the traffic light (See at least Ferguson Column 10 lines 32-45 and Figure 4, the trigger event is the traffic light 404c turning green, which is when the vehicle would drive off from the traffic light). 

Regarding Claim 14, Ferguson discloses a server device (See at least Ferguson Column 8 lines 37-50, the server contains a computing device) comprising: 
a memory (See at least Ferguson Column 16, lines 3-12, a computer system includes a data storage); 
a processor (See at least Ferguson Column 16, lines 3-12, a computer system includes a processor); and 
a communication interface configure to receive respectively from a number of motor vehicles state data concerning a predetermined triggering event and a respective traffic light switching state detected by the motor vehicle of a traffic light passed in a passing direction with time data concerning a respective detection time of the detected traffic light switching state (See at least Ferguson Column 6 lines 53-67 and Column 8 lines 5-18, another vehicle observes a light turn green, which is interpreted as a triggering event, and can transmit the switching state observed and the recorded time of the switching state to the vehicle using a wireless transmitter or transceiver, which is interpreted as a communication interface)…; 
wherein the processor accesses instructions stored in the memory (See at least Ferguson Column 16 lines 13-23), the instructions, when loaded and executed by the processor, causing the processor to: 
 on the basis of the state data with the time data of all of the motor vehicles for the respective triggering event and the passing direction, generate and provide a frequency distribution indicating a respective number of the…traffic light switching states for different time intervals elapsed since the respective triggering event (See at least Ferguson Column 10 lines 6-45, the relationship between different traffic lights are interpreted as a frequency distribution which indicates the time interval elapsed since a previous traffic light switched states, which is the triggering event, which can be used to estimate the switching state of an upcoming traffic light).  
 Even though Ferguson discloses accessing a frequency distribution indicating a respective number of traffic light switching states, Ferguson fails to explicitly disclose that the frequency distribution indicates a number of traffic light switching states observed. 
 However, Rolle teaches this limitation (See at least Rolle Paragraph 0009 for the observed switching states and Paragraph 0012 for past switching states)
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ferguson with Rolle to have the frequency distribution be based on past observed switching states. The system can use past observed switching states to derive probabilities from a statistical model for future state transitions (See at least Rolle Paragraph 0012). This would allow the system to predict future state transitions by using historical switching data rather than just relying on relationships between traffic lights.
Even though Ferguson discloses the traffic light turning green as the trigger event, modified Ferguson fails to explicitly disclose the triggering event including at least one event selected from the group consisting of: the motor vehicle driving off from the stopping point and a motor of the motor vehicle starting at the stopping point; and
control an internal combustion engine of a hybrid drive of the motor vehicle and/or a start/stop function of an internal combustion engine and/or an output device for outputting a notification of the switching state of the traffic light to a driver of the motor vehicle based at least in part on the forecast traffic light switching state of the traffic light. 
	However, Kleinau teaches the motor of the motor vehicle starting at the stopping point when the light turns green (See at least Kleinau Paragraph 0059, the engine, which is interpreted as the motor of the motor vehicle, starts when the traffic light switches to green), and 
control a start/stop function of an internal combustion engine (See at least Kleinau Paragraph 0059, the engine has a start-stop system that is controlled based on the traffic light; See at least Kleinau Paragraph 0020, the drive engine uses fuel, which is interpreted as an internal combustion engine). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ferguson with Kleinau to have the trigger even include at least one of the motor vehicle driving off from the stopping point and a motor of the motor vehicle starting at the stopping point, and to control a start/stop function of an internal combustion engine. Controlling the start/stop function allows the vehicle to reduce the fuel consumption and emissions (See at least Kleinau Paragraph 0020), which would save money and be better for the environment. By having the trigger event include the motor of the motor vehicle starting at the stopping point, the system would know that the vehicle is going to start moving again, which means the vehicle needs to prepare for how it will deal with the next traffic light. By utilizing the starting of the motor as the trigger event, the vehicle can reduce energy consumption by only predicting the state of the next traffic light when the vehicle is ready to move again after stopping at a stopping point. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Rolle  and Kleinau, and in further view of Sharma et al (US 20130342370 A1) (Hereinafter referred to as Sharma).

Regarding Claim 4, Ferguson discloses …indicating, for a number of possible stopping points, for at least one following traffic light in each case a respective frequency distribution for its traffic light switching state (See at least Ferguson Column 10 lines 32-45 and Figure 4, a frequency distribution/relationship is used to estimate a switching state of an upcoming light, the upcoming traffic light is interpreted as one stopping point which is a number)…
 Modified Ferguson fails to disclose using a matrix indicating, for a number of possible stopping points… multiple possible passing directions.
However, Sharma teaches this limitation (See at least Sharma Paragraphs 0032-0038 and Figures 3b-3c, a matrix is used at an intersection to determine the passing direction of every possible stopping point). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ferguson with Sharma to use a matrix for a number of possible stopping points at intersection to predict the switching state for multiple possible passing directions. An intersection can have multiple stopping points that lead to different directions (See at least Sharma Figure 3A). By constructing a matrix for every possible stopping point, one could estimate the switching state of the corresponding traffic signal for each stopping point. This would increase the effectiveness of the system by accounting for every possible passing direction that the vehicle can travel through at an intersection. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended claims are rejected in further view of Kleinau, which teaches that the engine of a motor vehicle turns on at a stopping point when the traffic light turns green. This reference is used to modify the teachings in Ferguson, which teaches that the triggering event is the traffic light turning green. Since the engine in Kleinau turns on when the traffic light switches to green, and Ferguson uses the traffic light switching to green as a triggering event, one of ordinary skill in the art can use these teachings to make the vehicle’s motor turning on at a stopping point as a triggering event to forecast the next traffic light. Therefore, the claims are still rejected under 103. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664